Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/07/2022 has been entered.
 EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sarah Eddy on 8/30/2022.
The application has been amended as follows: 
Cancel Claims 3, 6, 7, 25, 26, 29, 30, 35.
Claim 1. Add the term “treating” in the first line after “A method of treating”.
Claim 2.  
The method according to claim 1, further comprising determining the expression level of one or more of the following biomarker genes: GNAZ, GSK3B, GSTM3, JHDM1D, KIF2C, KPNA2, KRT14, KRT8, LETMD1, LIN9, LPCATI, MAD2L1, MAPT, MCM10, MCM2, MCM6, MDM2, MELK, MKI67, MMP11, MMP9, MS4A7, MYBL2, NAT1, NDC80, NEK2, NUF2, NUSAP1, ORC6, PGR, PHGDH, PITRM1, PLK1, PRC1, PTTG1, QSOX2, RACGAP1, RFC4, RRM2, RUNDC1, SCUBE2, SERFIA, SFRP1, SLC7A5, SPEF1, STK32B, STMN1, TGFB3, TP53, TRMT2A, TYMS, UBE2C, UBE2T, WISP1, and ZNF385B.
Claim 37.
The method according to claim 1, consisting of the 95 genes of ACTR3B, ANLN, ASPM, AURKA, BAGI, BCL2, BIRC5, BUB1B, CCNB1, CCNB2, CCND1, CCNE1, CCNE2, CDC20, CDC6, CDCA7, CDH3, CDK1, CENPA, CENPF, CEP55, CMC2, CX3CR1, CXXC5, DHX58, DIAPH3, DTL, EBF4, ECT2, EGFR, EGLN1, ERBB3, ERBB4, ESM1, ESPL1, EXO1, FGF18, FOXC1, FRY, GMPS, GNAZ, GSK3B, GSTM3, JHDM1D, KIF2C, KPNA2, KRT14, KRT8, LETMD1, LIN9, LPCAT1, MAD2L1, MAPT, MCM10, MCM2, MCM6, MDM2, MELK, MKI67, MMP11, MMP9, MS4A7, MYBL2, NAT1, NDC80, NEK2, NUF2, NUSAP1, ORC6, PGR, PHGDH, PITRM1, PLK1, PRC1, PTTG1, QSOX2, RACGAPI, RFC4, RRM2, RUNDC1, SCUBE2, SERF1A, SFRP1, SLC7AS, SPEF1, STK32B, STMN1, TGFB3, TP53, TRMT2A, TYMS, UBE2C, UBE2T, WISP1, and ZNF385B; and wherein the module dysregulation score (MDS) comprises the sum of weights of the expression levels of the group is multiplied to a scaled mRNA abundance, wherein a high MDS score relative to a median score of the 95 genes in the control cohort is associated with higher residual risk and/or worse survival, and wherein a low MDS score relative to a median score of the 95 genes in the control cohort is associated lower residual risk and/or better survival.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does teach treating subjects with endocrine therapy, however, the prior art does not teach treating based upon a particular residual risk comprising a particular module dysregulation score.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE D SALMON/             Primary Examiner, Art Unit 1634